department of the treasury internal_revenue_service tax_exempt_and_government_entities_division date taxpayer_identification_number form exempt_organization tax_year s ended person to contact id number contact numbers telephone fax ee eee certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeai an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues lf a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v thank you for your cooperation sincerely r c johnson director eo examinations enclosures publication publication form_6018 report of examination envelope letter catalog number 34801v tax years ended legend x organization s state r taxpayer_representative p president of x t for profit owned by p v tourism organization c unrelated club issues did the x engage a substantial non-exempt activity causing the organization to lose its exemption under internal_revenue_code sec_5 c did the x fail to meet the record keeping requirements for an organization exempt under internal_revenue_code sec_501 as stated in sec_6033 and income_tax regulation reg sec_1 facts x was incorporated as a non-profit corporation in the state of s on date x was granted tax-exempt status under internal_revenue_code sec_501 in a letter dated date as of these rulings were still in effect and had not been revoked or modified -- per the articles of incorporation of x the purposes of the organization were to provide and all promotion of unites states second amendment rights _ and any x has not filed any forms or 990-ez from its inception through the most recently completed tax_year the year ended on7 - an examination of the records of the x for the tax years ended organizations attorney r during that interview r made the following statements which he represented as those of the president of x was conducted with the e during the periods under examination deposits were erroneously made to the accounts of x these amounts were not the funds of the x and should not have been deposited into the accounts of the eo r stated that this statement was supported by the fact that the funds did not remain in the accounts of x page of the actual receipts of the organization were under the form_990 filing_requirements currently for the period under examination the president of x was the sole individual responsible for the record-keeping of x p was also the sole individual responsible for the bank accounts of x notes of the above interview were shared with r and p via a that letter also included a request for any clarification or corrections to date no modifications of any of r’s statements have been received letter dated november during the initial examination r provided the bank statements of x for the and calendar years as well as minimal receipts and other supporting documents for the organization for and after the initial examination records verifying the source and destination of all funds flowing through x accounts for the examination periods as well as supporting records of the activities of the organization for the m years were requested no additional records have been provided for date the organization has failed to provide any records for the f the document request left with the taxpayer on request on provided to date none of the requested tax_year were requested in the initial examination letter an information and again in a follow-up scords have been iax year transactions to year records for as a result of the taxpayers’ failure to timely provide records in a related matter the internal_revenue_service issued bank summonses for the accounts of x those summonses records for accounts were provided by bank in response to _ records provided were for ss account titled x account titled x a review of the two bank accounts of the x showed the following transactions within the accounts of x for which no supporting documents have been provided the summary information lists the transaction dates deposit or withdrawal the type of funds or withdrawal method check numbers and the amounts as applicable transactions involving bank interest payments and documented expenditures of the organization have been excluded page of bank checking account calendar_year amount check order cashiers check cashiers check cashiers check cashiers check cashiers check cash check check the total deposits into this account for deposits of dollar_figure orders was the x additionally the specific payee on all of the checks and money cotaled dollar_figuref j including separate cash the total of all deposits into this account forgaz y period were period were appear to be non-exempt income additionally none of the income for the period has been documented as exempt source income meaning that dollar_figure percent of deposits into the account for the page of bank preferred checking account x client trust account its calendar y item cashiers cashiers cashiers cashiers cashiers c cashiers c cashiers c cashiers c cashiers c cashiers cashiers cashiers c cashiers c cashiers c cashiers c cashiers cashiers casn cash cash cashiers check cashiers check cashiers check cash check heck cashiers check cashiers check cashiers check cashiers check cash check cashiers check cashiers check the total deposits into this account for fn cotaled including separate cash wa again the specific payee on all of the checks and money orders deposited into this account was the x the total of all de posits into this account for the wan a fier eliminating interest_paid and them initial deposit into this account from the other x account percent of deposits into the account for the period were undocumented non-exempt income page of bank checking account x ‘check date _ calendar_year withdrawals notation amount number payee _ reimb supplies dept of commerce consumer affairs fas annual reg nl annual fee debit p bank dept of commerce consumer affairs bank bank bank bank roca ren refunds refunds refunds refunds refunds bank bank bank cash cash cash cash cash cash cash bank cash cash inc refunds refunds reimb refunds reimb t3 debit debit these transactions included payments to p and his company although records have been requested none of these transactions have been documented in cash withdrawals by p and in ‘ bank preferred checking account x client trust account calendar_year withdrawals page of bank bank limited partnershi bank bank bank escrow bank escrow bank limited partnershi re xx xx bank cash inc inc bank inc inc inc re cr line for refunds refunds re services services re refund no supporting documents were provided for any of the above expenditures including yaid to f a for profit entity owned by p for the tax_year ended december sggthe income and expenditures from both accounts was minimal for account number the organization had total na deposit from v for the same period account withdrawals from this account totaled income of anejas one _ including paid to local and __ paid to the s for annual registration fees for account number the organization had total one time deposit of the same period account withdrawals from this account totaled aes including income of ‘from a c from a v for and for including a paid to cash page of its account x calendar_year deposit date amount deposit payor check cashiers check cu check check possible wire transfer limited partnersh limited partners as summarized above during the calendar_year made into this account including again all checks and cashiers checks were specifically written to the x reported as cash on the bank statement in deposits were account x - tealendar year_-_ withdrawals check date check number amount payee remarks indicate wire transfer remarks indicate wire transfer cash - remarks indicate wire law sec_501 provides for the exemption of a civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare or local associations of employees the membership of which is limited to the employees of a designated person or persons in a particular municipality and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes b subparagraph a shall not apply to an entity unless no part of the net_earnings of such entity inures to the benefit of any private_shareholder_or_individual sec_1_501_c_4_-1 of the income_tax regulations provides that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the page of community an organization embraced within this section is one that is operated primarily for the purpose of bringing about civic betterments and social improvements sec_6001 states every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title sec_6033 states in general -except as provided in paragraph every organization_exempt_from_taxation under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe except that in the discretion of the secretary any organization described in sec_401 may be relieved from stating in its return any information which is reported in returns filed by the employer which established such organization regulation requires an exempt_organization to keep permanent books_and_records sufficient to show specific items of gross_income receipts and disbursements and to substantiate the information required by sec_6033 reg sec_1_6001-1 provides for the keeping of records by an organization it states jn general except as provided in paragraph b of this section any person subject_to tax under subtitle a of the code including a qualified_state individual income_tax which is treated pursuant to sec_6361 as if it were imposed by chapter of subtitle a or any person required to file a return of information with respect to income shall keep such permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax or information reg sec_1 -2 i provides that an organization exempted from filing an annual return under sec_6033 is not relieved of other record keeping requirements in church of gospel ministry inc v united_states civil_action no u s district_court for the district of columbia 640_fsupp_96 u s dist lexis u s tax cas cch p9497 a f t r 2d ria date decided the revocation of a church was upheld where the organizations’ failure to maintain adequate_records prevented it from meeting its burden of showing that it was operated exclusively for charitable purposes and that its assets did not inure to the benefit of its officers page of government position it is the position of the government that x has engaged in a substantial non-exempt purpose the funneling of money not intended for exempt purposes through the accounts of the x and is therefore not primarily engaged in promoting in some way the common good and general welfare of the people of the community as provided in sec_501 and the regulations there under statements made by the organizations attorney r that deposits and withdrawals flowing through the x accounts were simple errors are not supported by the facts in this case this is illustrated by the bank statements secured_by the internal_revenue_service via summons the separate deposits and accompanying withdrawals of these deposits were for cash totalingy of the remaining deposits all checks and money orders were specifically made payable to the x obviously the intent in this case was to use the accounts of the x as a transfer point for funds which never had any exempt_purpose statements for the x account number at bank for example show in comparison per the x attorney r the exempt receipts of the organization were minimal per r’s own statements they were under the additionally the limited records reviewed during the examination showed exempt expenditures of less thaniaasseelannually and these expenditures remain suspect since no exempt_purpose has been shown for many of the items paid to p and his companies y90ez filing threshold additionally it is the position of the government that x has failed to meet the record- keeping requirements outlined in sec_6001 and sec_6033 and reg sec_1_6001-1 as part of an examination of the exempt_activities of x the service requested that the organization provide the books of accounts and other records required under sec_6033 and reg sec_1_6001-1 for the tax years ended _ - -2 order to verify the gross_income deductions and exempt_activities of the organization in response to these requests x has made available source documents of minimal expenditures made by the exempt_organization during the examination period however no documentation has been provided to document the purposes of the large sums of money transferred through the accounts of the taxpayers position to date the only position provided by the taxpayer has been the statements made by the attorney during the initial examination the statements indicated that the large transactions documented in this report were in fact not the funds of the eo the attorney further states that the deposit of these funds into the accounts of the eo were simple erroneous transactions additional taxpayers response is being solicited with this report page of conclusions x has been used for a substantial non-exempt purpose its sole remaining officer p has used accounts in the name of the organization to collect and transfer funds used for non- exempt purposes these transactions were engaged in purposely and occurred repeatedly over a period of years these transactions occurred even as the exempt_activities of the exempt_organization were reduced and eventually stopped the exempt status of the x should be revoked effective the year the substantial non- exempt_activities began the tax_year ended x has also failed to provide required_documentation supporting exempt_activities for the the exempt status of the x should be revoked effective _ tax years the first day of the first year of such failure the tax_year ended’ page of
